MINISTERE DU DEVELOPPEMENT DURABLE, REPUBLIQUE DU CONGO
DE L'ECONOMIE FORESTIERE Unité * Travail * Progrès
ET DE L'ENVIRONNEMENT = =

CABINET

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

N° 9 /MDDEFE/CAB/DGEF.-

Convention de transformation industrielle, pour la mise en valeur de l'Unité
Forestière d'Exploitation Loamba, de l'unité forestière d'aménagement Boko-
Songho située dans la zone Ill Bouenza du secteur forestier Centre dans le
Département de la Bouenza

Entre les soussignés,

La République du Congo, représentée par le Ministre du Développement Durable, de
l'Economie Forestière et de l'Environnement, ci-dessous désignée ‘le Gouvernement”.

D'une part,
Et

La Société KIMBAKALA et Compagnie SARL, en sigle “K.C®. SARL”, représentée par son
Directeur Gérant, ci-dessous désignée « la Société ».

D'autre part,
Autrement désignés ‘les Parties”
Il a été préalablement exposé ce qui suit :

Dans le cadre de la mise en valeur des superficies forestières, un inventaire de
planification a été réalisé dans l'unité forestière d'exploitation Loamba

La Commission forestière, tenue le 29 novembre 2011, sous la présidence du Ministre du

Développement Durable, de l'Economie Forestière et de l'Environnement, a agréé la

demande d'attribution de l'unité forestière d'exploitation Loamba, formulée par la Société

KIMBAKALA et Compagnie SARL à la suite de l'appel d'offres, lancé par arrêté
°10441/MDDEFE/CAB du 20 décembre 2010.

N

&
Le Gouvernement et la Société KIMBAKALA et Compagnie SARL se sont accordés pour
conclure la présente convention de transformation industrielle, pour la mise en valeur de
l'unité forestière d'exploitation Loamba, conformément à la politique de gestion durable
des forêts, définie dans la loi n°16-2000 du 20 novembre 2000 portant code forestier et
aux stratégies de développement du secteur forestier.

Les Parties ont convenu :
TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre ! : De l’objet et de la durée de la convention

Article premier :La présente convention a pour objet l'aménagement et la mise en valeur
de l'unité forestière d'exploitation Loamba de l'unité forestière d'aménagement Boko-
Songho située dans la zone Ill Bouenza du secteur forestier centre, dans le Département
de la Bouenza.

Article 2 : La durée de la présente convention est fixée à quinze (15) ans, à compter de la
date de signature de l'arrêté d'approbation.

A la suite de l'adoption du plan d'aménagement, élaboré dans l'objectif de gestion durable
de l'unité forestière d'exploitation, attribuée à la société et prévu à l'article 12 ci-dessous,
la durée de la convention peut être modifiée en fonction des prescriptions dudit plan, pour
tenir compte des dispositions de l’article 67 de la loi n°16-2000 du 20 novembre 2000
portant code forestier.

La présente convention est renouvelable, après une évaluation par l'Administration
Forestière, tel que prévu à l'article 33 ci-dessous.

Chapitre Il : De la dénomination, du siège social, de l’objet et du capital social
de la Société

Article 3 : La Société est constituée en Société Anonyme de droit congolais, à capitaux
congolais dénommée KIMBAKALA et Compagnie.

Son siège social est fixé à Pointe-Noire, BP 582, République du Congo.

ll peut être transféré en tout autre endroit du territoire national, par décision des
actionnaires, réunis en Assemblée Générale Extraordinaire.

Article 4: La Société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés du bois.

Afin de réaliser ses objectifs, la société peut signer des accords, rechercher des
actionnaires et entreprendre des actions susceptibles de développer ses activités, ainsi

e toute opération commerciale, mobilière se rattachant directement ou indirectement à
Ijgbjet de la société.

Article 5 : Le capital social de la Société est fixé initialement à FCFA 5.000.000. II devra
être augmenté en une ou plusieurs fois, par voie d'apport en numéraire, par incorporation
des réserves ou des provisions ayant vocation à être incorporées au capital social et par
apport en nature.

Article 6 : Le montant actuel du capital social, divisé en 100 actions de F CFA 50.000, est
réparti de la manière suivante :

N° Souscripteur Nombre Montant Total
d'action (FCFA)

1 KIMBAKALA BOUNGOU Dieudonné 70 3.500.000
2 KIMBAKALA NZOUMBA Judith 5 250.000
3 KIMBAKALA BOUNGOU Sieedge Movis 5 250.000
4 KIMBAKALA Dieudonné 7 5 250.000
5 KIMBAKALA KOUMBA Madeleine 5 250.000
6 BAKALA Adèle 5 250.000

MAYOLA Juliette Lydia 5 250.000
Total _ 100 5.000.000 |

Article 7: Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre en charge des Eaux et Forêts, conformément à la législation et
la réglementation en vigueur.

TITRE DEUXIEME : DEFINITION DE L’UNITE FORESTIERE D'EXPLOITATION
LOAMBA

Article 8 :Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, notamment l'arrêté n°8519/MEFE/CAB du 23 décembre 2005
portant création, définition des unités forestières d'aménagement du secteur forestier
Centre et précisant les modalités de leur gestion et de leur exploitation, la Société est
autorisée à exploiter l'unité forestière d'exploitation Loamba d'une superficie de 149.542
hectares environ, dont 22.530 hectares de superficie utile, située dans l'unité forestière
d'aménagement Boko-Songho.- _ :

L'unité forestière d'exploitation est délimitée ainsi qu'il suit :

- Au Nord: Par la rivière Mpouma en amont, jusqu'au pont de la route Madingou
gare/Boko-Songho; ensuite par cette route, jusqu'au carrefour des routes
Madingou gare/Boko-Songho et Madingou gare-Mfouati; puis de ce carrefour,
jusqu'au pont sur la rivière Nkenké : ensuite par la rivière Nkenké en aval, jusqu'à
sa confluence avec une rivière non dénommée aux coordonnées suivantes :
Latitude Sud 04°15"16,3”, Longitude Est 013°40'48.3" ; puis par cette rivière en

ont, jusqu'au parallèle 4°18'19,6" ; ensuite par ce parallèle sur une distance
l'environ 6.600 m, jusqu'au village Ngouédi ; puis par LV Ngouédi-Kingouala-

&
Nsoundi, jusqu'à l'intersection avec le Chemin de Fer Congo-Océan ; ensuite par le
chemin de fer, en direction de Brazzaville, jusqu'au carrefour des routes Loutété-
Brazzaville et Loutété-Mfouati; ensuite par la route Loutété-Mfouati-Madingou,
jusqu'à son intersection avec la piste Kimbenza-Panzou-Kinsoundi ; puis par cette
piste, jusqu'à la frontière de la République du Congo et la République
Démocratique du Congo.

-_ Au Sud Est : Par la limite frontalière entre la République du Congo et la République
Démocratique du Congo, jusqu’au village Kinanga-Londé ; ensuite par la piste
Kinanga-Londé-Nsanga-Kimbaoka, jusqu'au village Dziengelé ; puis par la route
Dziengelé-Boko-Songho-Mankale, jusqu'au village | lidi.

- Au Sud Ouest : Par la piste Hidi-Kinzambi-Kabadissou, jusqu'au pont sur la rivière
Mpola ; ensuite par la rivière Mpola en aval, jusqu'à sa confluence avec la rivière
Loudima ; puis par la rivière Loudima en aval, jusqu'à sa confluence avec la rivière
Loamba.

- Au Nord Ouest : Par la rivière Loamba en amont, jusqu'à sa confluence avec la
rivière Mankolia; ensuite par la rivière Mankolia, jusqu'à sa source aux
coordonnées suivantes : Latitude Sud 04°19°23,0"- Longitude Est 013°21°10,3” ;
puis par une droite orientée plein Nord, d'environ 1.000 mètres, jusqu'à la rivière
Livouba aux coordonnées suivantes : Latitude Sud 04°1847,9", Longitude Est
013°21'10,4" ; ensuite par la rivière Livouba en amont, jusqu’au pont sur la piste
Nkayi-Kindamba-Ngosi: puis par une droite d'environ 8.300 mètres, orientée
géographiquement de 314°30’, jusqu'au pont sur la rivière Mankala ; puis par la
piste Bodissa-Kinsoumbou-Kinguembo, jusqu'au pont de la rivière Mpouma.

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la Société

Article 9 : La Société s'engage à respecter la législation et la réglementation forestières
en vigueur, notamment :

- en ne cédant, ni en ne faisant sous-traiter la mise en valeur de l'unité forestière
d'exploitation Loamba;

- _en effectuant des comptages systématiques pour l'obtention des coupes annuelles,
dont les résultats devront parvenir à la Direction Départementale de l'Economie
Forestière de la Bouenza, dans les délais prescrits par la réglementation forestière
en vigueur ;

- en transmettant les états de production à la Direction Départementale de
l'Economie Forestière de la Bouenza, dans les délais prévus par la réglementation
en vigueur ;

- [en respectant le quota des grumes destinées à la transformation locale (85%) et
celui des grumes à exporter (15%).

Ke 4
Article 10 : La Société s'engage également à respecter la législation et la réglementation
en vigueur en matière d'environnement.

Article 11: La Société s'engage à mettre en valeur l'unité forestière d'exploitation
concédée, conformément aux normes forestières et environnementales, aux prescriptions
de ladite convention et aux dispositions du cahier de charges particulier.

Article 12 : La Société s'engage à élaborer, sous le contrôle des services compétents du
Ministère en charge des Eaux et Forêts, le plan d'aménagement, dans l'objectif de gestion
durable de l'unité forestière d'exploitation Loamba à partir de 2014.

A cet effet, elle devra créer en son sein une cellule chargée de coordonner et de suivre
l'élaboration et la mise en œuvre du plan d'aménagement.

L'élaboration du plan d'aménagement se fera avec l'appui d'un bureau d'études agréé, sur
la base des directives nationales d'aménagement et des normes d'aménagement des
concessions forestières.

Un protocole d'accord définissant les conditions générales d'aménagement et un protocole
technique précisant les prescriptions techniques seront signés entre la Direction Générale
de l'Economie Forestière et la Société.

Un avenant à la présente convention sera signé entre les Parties, après l'adoption du plan
d'aménagement, pour prendre en compte les prescriptions définies et les conditions de
mise en œuvre dudit plan.

Article 13: La Société s'engage à mettre en œuvre le plan d'aménagement de l'unité
forestière d'exploitation Loamba

Les dépenses relatives à l'élaboration et à la mise en œuvre du plan d'aménagement sont
à la charge de la Société. Toutefois, celle-ci peut, avec l'appui du Ministère en charge des
Eaux et Forêts, rechercher des financements extérieurs.

Article 14: La Société s'engage à atteindre les volumes précisés au cahier de charges
particulier, sauf en cas de crise sur le marché de bois ou de force majeure.

Articla 15 : La Société s'engage à mettre en place une unité de transformation industrielle
et à diversifier la production transformée, selon le programme d'investissement et le
planning de production présentés au cahier de charges particulier.

article 16:La Société s'engage à assurer la bonne exécution du programme
d'investissement, uunformément au planning contonu dans le cahier de charges
particulier, sauf en cas de force majeure, prévu à l’article 29 ci-dessous

Pour couvrir les investissements, la Société aura recours à tout ou partie de son cash-
flow, aux capitaux de ses actionnaires et aux financements extérieurs à moyen et long
terme.

rticle 17 : La Société s'engage à recruter les cadres nationaux, à assurer et à financer
leur formation, selon les dispositions précisées dans le fahier de charges particulier.

&

Article 18 : La Société s'engage à porier l'effectif du personnel de 100 agents en 2012 à
199 en 2014 conformément aux détails précisés dans le cahier de charges particulier, sauf
cas de force majeure dûment constaté par l'Administration Forestière

Article 19 : La Société s'engage à collaborer avec l'Administration des Eaux et Forêts,
pour une gestion rationnelle de la faune dans l'unité forestière d'exploitation Loamba.

Elle s'engage, notamment, à assurer le financement de la mise en place et du
fonctionnement de l'Unité de Surveillance et de Lutte Anti-Braconnage, en sigle USLAB,
sur la base d’un protocole d'accord à signer avec la Direction Générale de l'Economie
Forestière.

Article 20 : La Société s'engage à réaliser un programme de restauration des zones
dégradées et de suivi de la régénération des jeunes peuplements dans l'unité forestière
d'exploitation Loamba, en collaboration avec le Service National de Reboisement, sur la
base d'un protocole d'accord à signer avec la Direction Générale de l'Economie
Forestière, dès l'adoption du plan d'aménagement.

Article 21: La Société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales ou
locales du Département de la Bouenza, tels que prévus dans le cahier de charges
particulier de la présente convention

Chapitre Il : Des engagements du Gouvernement

Article 22: Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents du
Ministère en charge des Eaux et Forêts, l'exécution des clauses contractuelles.

Il garantit en outre la libre circulation des produits forestiers, sous réserve de leur contrôle
par les agents des Eaux et Forêts.

Article 23 : Le Gouvernement s'engage à maintenir les volumes précisés au cahier de
charges particulier jusqu'à l'adoption du plan d'aménagement, sauf en cas de crise sur le
marché de bois ou de force majeure.

Article 24 : Le Gouvernement s'engage à ne pas mettre en cause, unilatéralement, les
dispositions de la présente convention à l'occasion des accords de toute nature qu'il
pourrait contracter avec d’autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION
ET CAS DE FORCE MAJEURE

Chapitre I : De la modification et de la révision
Article 25: La présente convention peut faire l’objet d'une révision lorsque les

jrconstances l'imposent, selon que l'intérêt des Parties l'exige, ou encore lorsque son
écution devient impossible en cas de force majeure. \
Article 26 : Toute demande de modification de la présente convention devra être formulée
par écrit, par la Partie qui prend l'initiative.

Cette modification n'entrera en vigueur qu'après approbation, par la signature des Parties
contractantes.

Chapitre Il : De la résiliation de la convention

Article 27 : En cas d'inexécution ou de mauvaise exécution des engagements pris par la
Société, la convention est résiliée de plein droit, sauf cas de force majeure, après une
mise en demeure restée sans effet, dans les délais indiqués, qui, dans tous les cas, ne
doivent pas dépasser trois mois, sans préjudice de poursuites judiciaires.

Cette résiliation intervient également en cas de non respect de la législation et de la
réglementation forestières, dûment constaté et notifié à la Société par l'Administration des
Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre en charge des Eaux et Forêts.
Article 28 : Les dispositions de l’article 27 ci-dessus s'appliquent également dans le cas
où la mise en œuvre de la présente convention n'aura pas débuté dans un délai d’un an,
à compter de la date de signature de son arrêté d'approbation, ou encore lorsque les
activités du chantier sont arrêtées pendant un an, sauf cas de force majeure, défini à
l'article 29 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts.

Chapitre III : Du cas de force majeure

Article 29: Est qualifié de « cas de force majeure », tout événement indépendant,
incertain, imprévisible, irrésistible et extérieur à la Société, susceptible d'empêcher la
réalisation normale de son programme de production et d'investissements.

Toutefois, la grève issue d'un litige entre la Société et son personnel ne constitue pas un
cas de force majeure.

Article 30 : Au cas où l'effet de la force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure.

Si au contraire, l'effet de la force majeure dure plus de six mois, l'une des Parties peut
soumettre la situation à l'autre, en vue de sa résolution.

Les Parties s'engagent à se soumettre à toute décision résultant d’un tel règlement, même
si cette décision devra aboutir à la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTION DE
JURIDICTION

Article 31: Les Parties conviennent de régler à l'amiable tout différend résultant de
l'interprétation ou de l'exécution de la présente convention.

u cas où le règlement à l'amiable n’aboutit pas, le litige est porté devant le Tribunal de
ommerce du siège social de la Société, sur le territoire TT

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 32: En cas de faillite ou de résiliation de la convention, la Société sollicitera

l'approbation du Ministre en charge des Eaux et Forêts pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n°16-2000 du 20 novembre 2000 portant
code forestier sont applicables de plein droit.

Article 33 : La présente convention fera l'objet d’une évaluation annuelle par les services
compétents de l'Administration des Eaux et Forêts.

Une copie du rapport d'évaluation annuelle est transmise à la Direction Générale de la
Société, en relevant les points d'inexécution de la convention.

De même, au terme de la validité de la présente convention, une évaluation finale sera
effectuée par les services précités, qui jugeront de l'opportunité ou non de sa
reconduction.
Article 34: La présente convention, qui sera approuvée par arrêté du Ministre en chäârge
des Eaux et Forêts, entre en vigueur à compter de la date de signature dudit arrêté.

Fait à Brazzaville, le 11 septembre 2012
Pour la Société, Pour le Gouvernement,
Le Directeur Gérant, Le Ministre du Développement Durable,

de l'Economie Forestière
et de l'Environnement,

Dieudonné KIMBAKALA BOUNGOU Hènfi DJOMBO

NS)
